DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 07/27/2022 has been entered. Claims 1 and 5-19 are allowable based on applicant’s amendment.
 
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 5-19 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the stator windings include a first open winding and a second open winding, the first open winding has a first winding terminal connected to the inverter and a second winding terminal connected to the connection switching unit, the second open winding has a third winding terminal connected to the inverter and a fourth winding terminal connected to the connection switching unit, the connection switching unit switches the connection condition of the stator windings to the first connection condition by connecting the second winding terminal of the first open winding and the fourth winding terminal of the second open winding together via the semiconductor switch, and the connection switching unit switches the connection condition of the stator windings to the second connection condition by connecting the second winding terminal of the first open winding and the fourth winding terminal of the second open winding to the inverter via the semiconductor switch.” with regards to claim 1,
“and the connection switching unit switches the connection condition of the stator windings to delta connection as the second connection condition by connecting the second winding terminal of the first open winding, the fourth winding terminal of the second open winding, and the sixth winding terminal of the third open winding to the inverter via the semiconductor switch” with respect to claim 5, and

“the circuit including the semiconductor switch includes a first switch circuit, a second switch circuit and a third switch circuit, the first switch circuit has a first terminal connected to the inverter, a second terminal, and a third terminal connected to the second winding terminal of the first open winding and connected to one of the first terminal and the second terminal, the second switch circuit has a fourth terminal connected to the inverter, a fifth terminal connected to the second terminal, and a sixth terminal connected to the fourth winding terminal of the second open winding and connected to one of the fourth terminal and the fifth terminal, the third switch circuit has a seventh terminal connected to the inverter, an eighth terminal connected to the second terminal and the fifth terminal, and a ninth terminal connected to the sixth winding terminal of the third open winding and connected to one of the seventh terminal and the eighth terminal, and the connection switching unit switches the connection condition of the stator windings to star connection that is the first connection condition by connecting the second terminal and the third terminal together, connecting the fifth terminal and the sixth terminal together, and connecting the eighth terminal and the ninth terminal together.” with regards to claim 6.
 
Examiner believes that the claim limitations above are neither inherent nor obvious over the prior art used. Also, examiner has found applicant’s arguments persuasive with regards to the above limitations. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846